Citation Nr: 1045595	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-03 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for chronic 
low back strain with degenerative joint disease.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1953 to August 
1956.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO) which denied the above claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to  38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran filed a claim seeking entitlement to service 
connection for depression, to include as secondary to his 
service-connected chronic low back strain with 
degenerative joint disease, in December 2004.  The RO sent 
VCAA notice letters on this issue in November 2005 and 
June 2007 but, as of yet, a rating decision has not been 
issued.  Therefore, the Board does not have jurisdiction 
and this claim is referred back to the RO for immediate 
adjudication. 

In November 2007, a hearing was held before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claim so that he is afforded every possible 
consideration.
 
In September 2009, the Veteran submitted a request for an 
additional hearing.  As a considerable amount of new relevant 
evidence has been associated with the claims file since the 
Veteran's November 2007 videoconference hearing and April 2008 
Board remand, the Board finds that there is good cause to grant 
the Veteran's hearing request.  See 38 C.F.R. § 20.1304.  

The Veteran's September 2009 hearing request was submitted on a 
VA Form 9, wherein he indicated he wanted a BVA hearing at a 
local VA office before a member or members of the BVA.  However, 
the Veteran also submitted an attached sheet describing appeal 
hearing options wherein he indicated that he would like a local 
hearing with a Decision Review Officer in St. Petersburg, 
Florida.  As such, this appeal must be remanded for the 
scheduling of a hearing at the RO, and, if the benefit sought on 
appeal is not granted by the Decision Review Officer, a Travel 
Board hearing.

The Board also notes that the Veteran resides in Rhode Island 
during the summer and Florida in the winter.  As such, the RO 
should take special care to contact the Veteran at the 
appropriate address.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Schedule the Veteran for a hearing before 
a Decision Review Officer at the appropriate 
RO.  The Veteran should be contacted at the 
appropriate address and notified of the date, 
time, and location of the hearing and that 
notice should be associated with the claims 
folder.  

2.  If the claims are not granted by the 
Decision Review Officer, the Veteran should 
be afforded a Travel Board hearing.  The 
Veteran should be contacted at the 
appropriate address and notified of the date, 
time, and location of the hearing and that 
notice should be associated with the claims 
folder.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Michael Martin
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



